Citation Nr: 1819384	
Decision Date: 04/03/18    Archive Date: 04/12/18

DOCKET NO.  14-39 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Martinez, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 2006 to September 2006 and from October 2007 to January 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

Although the RO considered the May 2011 decision as the proper rating decision on appeal, the Board finds that the current appeal stems from the January 2010 rating decision.  The RO failed to construe the June 2010 statement as a notice of disagreement.  Accordingly, the correct rating decision on appeal is the January 2010 rating decision.  See 38 C.F.R. § 20.201 (2017).

In September 2016, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record. 

The Board notes that the RO only adjudicated whether the Veteran is entitled to service connection for PTSD.  In Clemmons v. West, 206 F.3d 1401, 1403 (Fed. Cir. 2000) the Federal Circuit clarified how the Board should analyze claims for PTSD and other acquired psychiatric disorders.  The record shows the Veteran has been diagnosed with other psychiatric disabilities.  As such, under Clemmons, the issue has been expanded to include all psychiatric disabilities however diagnosed.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board regrets the delay, additional development is required before the Veteran's claim is decided.

The Veteran seeks service connection for an acquired psychiatric disorder, which he contends originated in service and has continued to the present. 

The Board notes that the Veteran was afford a VA PTSD examination in September and December 2010.  During those examinations, the examiner concluded there was no diagnosis of PTSD but specifically stated he did not evaluate the Veteran for other psychiatric disabilities but that mental health treatment records suggested a diagnosis of adjustment disorder.  The Board notes that the Veteran was most recently afforded a VA PTSD examination in August 2014 and an addendum to that examination was obtained in September 2014.  Again, the examiner focused only on PTSD and did not elaborate on any other psychiatric disabilities.  Given the fact that the Board has expanded the Veteran's claim in light of Clemmons the Board finds that a remand is necessary in order to obtain an appropriate opinion as well as determine what, if any, psychiatric disabilities the Veteran is diagnosed with.

Updated VA treatment records should also be requested.  38 U.S.C. § 5103A(c) (2012); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim including any recent or additional treatment records related to the claimed disability.  

If any requested record is not available, the file should reflect this fact and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  After completion of the foregoing, afford the Veteran a VA examination by a psychiatrist or psychologist with sufficient expertise to determine the etiology of all acquired psychiatric disorders present during the period of the claim.  All pertinent evidence of record should be made available to and reviewed by the examiner.  Any indicated studies should be performed.

Based on a review of the record, the Veteran's lay statements, and the examination, the examiner should identify all acquired psychiatric disorders that have been present during the period of the claim.  

a)  If the examiner finds that the Veteran does not demonstrate a current psychiatric disorder, then the examiner should provide an explanation as to how the Veteran's current and previous symptomatology do not meet the criteria for PTSD or any other disorder.  The examiner should also explain any discrepancies with previous findings in his treatment records.

 b)  If the Veteran is diagnosed with PTSD specifically, the examiner should then offer an opinion as to whether it is at least as likely as not (that is, a 50 percent or greater probability) that the Veteran's reported stressors are adequate to support a diagnosis of PTSD and whether the Veteran's symptoms are related to those reported stressors.

 c)  If the Veteran is diagnosed with a psychiatric disorder other than PTSD, then the examiner should specifically offer an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the diagnosed psychiatric disorder was sustained during service, or, is etiologically related to an injury or illness sustained by the Veteran during his active duty service.

d)  In the alternative, the examiner should then determine whether there is clear and unmistakable evidence (i.e., undebatable) that a psychiatric disorder, including PTSD, existed prior to service (considering the childhood sexual abuse before his enlistment noted in the 10/30/2009 VA treatment record in which it was reported that the Veteran confirmed physical and sexual abuse as a child and received counseling for the sexual abuse but did not think it was useful) and, if so whether there is clear and unmistakable (undebatable) evidence that it was not aggravated by service beyond its natural progression.

The examiner must provide a rationale for any proffered opinion.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

3.  Finally, undertake any other development determined to be warranted, and then re-adjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans'Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




